

115 HR 6379 IH: National Flood Insurance Program Extension Act of 2018
U.S. House of Representatives
2018-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6379IN THE HOUSE OF REPRESENTATIVESJuly 16, 2018Mr. MacArthur (for himself and Mr. Scalise) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo extend the National Flood Insurance Program until November 30, 2018.
	
 1.Short titleThis Act may be cited as the National Flood Insurance Program Extension Act of 2018. 2.Program extension (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2017 and inserting November 30, 2018.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2017 and inserting November 30, 2018. 